MacLean, J.
On October 28, 1904, the plaintiff was, by a resolution of the board of trustees of Bellevue and allied hospitals, appointed Jewish chaplain for Bellevue and allied hospitals, at a salary of $4501 per annum; and, on June 1, 1906-, he was also appointed visiting chaplain in the department of public charities, at a compensation of $360 per annum. The nature of the services appears to consist in visiting Jewish patients and administering the consolation of their religious faith, and the services in each position do not appear to conflict. Conflict in the rendition of services, or irregularity, unlawfulness or impropriety of appointment, is neither urged nor contended for, the sole contention being that the plaintiff is an officer within the prohibition of section 1549 of the Greater Rew York- charter. Ro case is cited or found “directly applicable; nor has “ office ” been so defined, even by our court of last resort, as to furnish aid in determining the question herein presented. It has been de*105termined that one who has been appointed to administer to the mental (Steinson v. Board of Education of N. Y., 165 N. Y. 431), or physical (Munnally v. Board of Education, 46 Misc. Rep. 477) needs of our youth is but an employee and not an officer, within the purview of the above prohibition of the charter; and it would seem, and, by analogy, it must be held, that the plaintiff, who was hired to administer religious consolation to those of a particular faith, is a mere employee of the aforesaid board and' department, and not an officer of the city, or one who holds at the same time two city offices. Therefore, his action for, and his recovery of, in the court below, salary withheld in his earlier position were right and the judgment, therefore, should be affirmed.
Gildersleeve and Seabury, JJ., concur.
Judgment affirmed, with costs to respondent.